Case: 14-41223      Document: 00513242483         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41223
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHNNY NOE APARICIOABARCA, also known as Johnny Noe Aparcio, also
known as Jonny Noe Aparicio-Abarea, also known as Jonny Noe Aparicio, also
known as Johnny Noe Aparcio-Abarca, also known as Jonny Noe Aparicio
Abarca,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-428-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Johnny Noe
Aparicioabarca has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Aparicioabarca has filed a response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41223   Document: 00513242483     Page: 2   Date Filed: 10/22/2015


                                No. 14-41223

We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Aparicioabarca’s response.     We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. If Aparicioabarca wishes to challenge the Attorney General’s
decision regarding the calculation of his sentence, he must first exhaust his
administrative remedies through the Bureau of Prisons and then may file a
habeas corpus petition pursuant to 28 U.S.C. § 2241. See United States v.
Gabor, 905 F.2d 76, 78 (5th Cir. 1990). Counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2